COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00280-CV


In the Interest of M.S.M., A Child        §    From the 323rd District Court

                                          §    of Tarrant County (323-95192J-11)

                                          §    December 13, 2012

                                          §    Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the judgment of the

trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By_________________________________
                                        Justice Bill Meier
                        COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-12-00280-CV


IN THE INTEREST OF M.S.M., A
CHILD


                                   ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant H.M. appeals the trial court’s order terminating her parental

rights to M.S.M.2 The trial court found that H.M. knowingly placed or knowingly

allowed M.S.M. to remain in conditions or surroundings which endangered

M.S.M.’s physical or emotional well-being, and engaged in conduct or knowingly

placed M.S.M. with persons who engaged in conduct which endangered



      1
      See Tex. R. App. P. 47.4.
      2
       The trial court also terminated the parental rights of M.S.M.’s alleged
biological father, but he did not appeal the trial court’s judgment.


                                       2
M.S.M.’s physical or emotional well-being.       The trial court further found that

termination of H.M.’s parental rights is in M.S.M.’s best interest. We will affirm.

      H.M.’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. In her motion, counsel avers that

she has conducted a professional evaluation of the record and, after a thorough

review of the applicable law, has reached the conclusion that there are no

arguable grounds to be advanced to support an appeal of this cause and that the

appeal is frivolous. H.M. was given the opportunity to file a pro se brief on her

own behalf, but she did not do so.

      Counsel’s brief and motion meet the requirements of Anders by presenting

a professional evaluation of the record demonstrating why there are no reversible

grounds on appeal and referencing any grounds that might arguably support the

appeal.   See Anders v. California, 386 U.S. 738, 741, 87 S. Ct. 1396, 1398

(1967); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no

pet.). This court has previously held that Anders procedures apply in parental

rights termination cases. In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort

Worth 2003, no pet.).

      In our duties as a reviewing court, we must conduct an independent

evaluation of the record to determine whether counsel is correct in determining

that the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991); Mays, 904 S.W.2d at 923. Only then may we grant counsel’s




                                          3
motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346,

351 (1988).

      We have carefully reviewed the appellate record and H.M.’s appellate

counsel’s brief. We agree with her appellate counsel that the appeal is wholly

frivolous and without merit. We find nothing in the record that might arguably

support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.

2005). Therefore, we grant H.M.’s appellate counsel’s motion to withdraw and

affirm the trial court’s order terminating H.M.’s parental rights to M.S.M.




                                                    BILL MEIER
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DELIVERED: December 13, 2012




                                          4